Filed 3/8/13 Ambrose Development v. Quick Silver Towing CA2/5

                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION FIVE


AMBROSE DEVELOPMENT LIMITED,                                         B245881

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. SC106227)
         v.

QUICK SILVER TOWING, INC.,

         Defendant and Appellant.




         APPEAL from a judgment of the Superior Court of Los Angeles County, H.
Chester Horn, Jr., Judge. Dismissed.
         Law Offices of Clay Lorinsky, Clay Lorinsky for Defendant and Appellant.
         Adelman Law Advisors and Jeffrey S. Adelman for Plaintiff and Respondent.
       Defendant, Quick Silver Towing, Inc., purports to appeal from a judgment entered
on August 14, 2012. On that date, the trial court granted the ex parte application for entry
of judgment filed by plaintiff, Ambrose Development Limited. The judgment states that
the enforcement of the judgment was stayed until September 4, 2012, or further court
order. On August 17, 2012, plaintiff served a notice of ruling of the order granting the ex
parte application for entry of judgment. Attached to the notice of ruling is a file-stamped
copy of the judgment with the trial court‟s signature and handwritten stay order. The
August 17, 2012 notice was served on defense counsel.
       A series of stipulations and orders continuing the stay of enforcement of the
judgment were later filed. On August 29, 2012, a stipulation extending the stay until a
hearing on September 14, 2012, was filed. The “RECITALS” section of the stipulation
states, “Whereas, the Court entered a Judgment for Money („Judgment‟) upon Plaintiff‟s
ex parte application on August 14, 2012.” The stipulation and recitals were executed by
defense counsel and defendant‟s president and chief executive officer. On October 1,
2012, a similar stipulation was filed and approved by the trial court. On October 31,
2012, the trial court ordered that the stay of the enforcement of judgment as previously
agreed to by the parties be vacated. On November 1, 2012 the court‟s clerk served
counsel with the October 31 minutes reflecting the court‟s rulings on the matters.
       The notice of appeal was filed on December 17, 2012.
       The service of the file stamped August 17, 2012 judgment on that date triggered
the 60 days in which to file the notice of appeal. (Cal. Rules of Court, rule
8.104(a)(1)(B); see Van Beurden Ins. Services, Inc. v. Customized Worldwide Weather
Ins. Agency, Inc. (1997) 15 Cal.4th 51, 60, fn. 3; Warmington Old Town Associates v.
Tustin Unified School Dist. (2002) 101 Cal.App.4th 840, 845, 848; Guardianship of
Zachary H. (1999) 73 Cal.App.4th 51, 60; Hughes v. City of Pomona (1998) 63
Cal.App.4th 772, 776-777.) There is no merit to defendant‟s assertion that the order
staying the enforcement of judgment prevented its entry for purposes of California Rules
of Court, rule 8.104(a)(1)(B). Defendant has admitted in writing in its August 29, 2012
stipulation and recitals that the judgment was entered on August 14, 2012. The clerk‟s

                                             2
“file stamped” date on the judgment is its entry date. (Code Civ. Proc., § 668.5; Palmer
v. GTE Calif., Inc. (2003) 30 Cal.4th 1265, 1267-1268; Filipescu v. California Housing
Finance Agency (1995) 41 Cal.App.4th 738, 741.) The operative date for filing the
notice of appeal is 60 days from when the judgment is entered not when a stay order is
vacated.
       Even if the October 31, 2012 proceedings are viewed as post trial motions, the
notice of appeal deadline would have been extended only to December 1, 30 days after
the clerk gave notice of the court‟s rulings. (Cal. Rules of Court, rule 8.108.)
       The December 17, 2012 filing of the notice of appeal in the present case was
untimely.
       The appeal is dismissed. Plaintiff, Ambrose Development Limited, shall recover
its costs on appeal from defendant, Quick Silver Towing, Inc.
                            NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                            O‟NEILL, J.*

We concur:




       MOSK, Acting P. J.




       KRIEGLER, J.



*
        Judge of the Ventura Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.

                                             3